UPON REHEARING.

Per Curiam:

The First National Bank of Cobleskill .New York, brought replevin against Dendy & Peck for certain cattle, claiming * under _ a mortgage made by L. M. Hyre, *857and recovered judgment. Plaintiff’s case depended upon proof of a copy of tbe mortgage’s having been duly filed in Kingman county. The record brought here shows no evidence of such faot. This necessitates a reversal, unless the proceeding in error should be dismissed, At a former hearing a dismissal was ordered, for the reason that, while the record purported to contain all the evidence, several exhibits referred to as introduced in evidence were not shown, this situation authorizing a presumption that the item of evidence referred to might have been furnished by one of these exhibits in the form of a certified copy of the paper filed with the register of deeds. A serious doubt, not of the principle involved, but of its applicability to the facts of the case, led to the granting of a rehearing. Upon further examination of the record in the light of suggestions made by counsel for plaintiff in error, we are convinced that it is possible to identify the only important exhibits that are apparently omitted with instruments already shown in full in the record. The motion to dismiss on this ground will, therefore, be overruled.
It is also urged that the case should be dismissed because not brought by the real party in interest. The facts relied on to sustain this contention are that Dendy & Peck bought the cattle in controversy of one Paul Russell, under a warranty of title, and in reliance upon this Warranty have left the management of the litigation to their grantor, being themselves indifferent to the result. These circumstances do not bring the case within the rule invoked.
The judgment is reversed and a new trial ordered.